                                   AFFIDAVIT
                                       of
                                 STEVE MATTAS
                                SPECIAL AGENT
                       DRUG ENFORCEMENT ADMINISTRATION

       I, Steve Mattas, being first duly sworn, do depose and state that:

       1.       I am a Special Agent of the Drug Enforcement Administration (DEA) assigned to

the Jefferson City, Missouri Office. As such, I am empowered by Title 21, United States Code,

Section 878, to effect arrests, searches and seizures for violations of the Federal Controlled

Substances Act. I have been a Special Agent of the DEA for approximately 24 years, during

which time I have specialized in investigations involving drug trafficking. I have received

specialized training on the subject of drug trafficking and money laundering from the DEA, and

have been personally involved in investigations concerning the possession, manufacture,

distribution and importation of controlled substances, as well as methods used to finance drug

transactions.

       2.       Prior to my employment with DEA, I was a police officer with the Springfield,

Missouri Police Department for approximately 5½ years, and spent approximately one (1) year

as a detective in the Narcotics Unit. I also worked as an undercover narcotics agent in Missouri

for approximately two (2) years prior to my employment with the Springfield Police Department.

As a Special Agent with DEA, I have received training and have been involved in the

investigations of drug trafficking, money laundering, and the movement and concealment of

proceeds and assets purchased with proceeds of drug transactions.

       3.       This affidavit is based on my own personal knowledge as well as information

provided to me by other law enforcement agencies and officers. This affidavit is submitted for

the limited purpose of establishing probable cause that CRAIG DEWITT SMITH, JR. committed




         Case 2:18-cr-04017-BCW Document 1-1 Filed 04/24/19 Page 1 of 3
the felony of conspiracy to distribute 1000 kilograms or more of marijuana, a Schedule I

controlled substance.    Since this affidavit is being submitted for the limited purpose of

establishing probable cause, I have not included each and every fact known regarding this

investigation. I have set forth only pertinent facts that I believe are necessary to establish

probable cause for the requested arrest warrant.

       4.      This investigation was initiated following the drug-related homicide of Augustus

Roberts (Roberts) on December 11, 2017, in Columbia, Missouri. The investigation revealed

Roberts was involved in trafficking high-grade marijuana, and was killed during a home invasion

where approximately 800 pounds of high-grade marijuana was stolen from a U-Haul truck

parked in his driveway. The U-Haul was driven from the scene by one of the suspects and

abandoned at the end of the cul-de-sac a short distance away. Approximately 94 pounds of high-

grade marijuana was recovered from the back of the U-Haul, and approximately 3,199 THC oil

pens were recovered from a bedroom closet at Roberts’ residence and from the U-Haul.

Subsequent investigation identified a former DEA cooperating source (CS) was one of Roberts’

sources of supply for high-grade marijuana.

       5.      On July 23, 2018, the CS began providing information regarding his/her

involvement with a high-grade marijuana drug trafficking organization (DTO) based out of

Oregon. The CS identified CRAIG DEWITT SMITH, JR. and Kurt Arthur Petersen as leaders

of the DTO.

       6.      The CS advised s/he returned to drug trafficking in approximately 2015. In

approximately March 2017, the CS began supplying Roberts with high-grade marijuana being

supplied to the CS by the DTO. The CS estimated s/he was supplying Roberts with 280 to 350

pounds of marijuana every 3 to 4 weeks during a 39-week period, that is, between 1,200

                                                   2



         Case 2:18-cr-04017-BCW Document 1-1 Filed 04/24/19 Page 2 of 3
kilograms and 2,060 kilograms of marijuana over that timeframe. Roberts lived in Columbia,

Missouri, in the Western District of Missouri, where the CS reported the marijuana was

delivered.

       7.     In August 2018 and at my direction, the CS coordinated with SMITH and Michael

Ricketts in having a bulk shipment of marijuana sent to the CS in the Western District of

Missouri. Information provided by the CS was used in an affidavit for a court Order for the GPS

tracking of a cellular telephone that led to the seizure of approximately 1846 pounds of high-

grade marijuana from a commercial trailer near Cheyenne, Wyoming, on August 28, 2018.

       8.     Based on all the above, I believe there is probable cause to believe SMITH

conspired to distribute 1000 kilograms or more of marijuana, a Schedule I controlled substance.

       9.     The facts set forth in this affidavit are true and correct to the best of my

knowledge and belief.


                                            Steve Mattas, Special Agent
                                            Drug Enforcement Administration

       SWORN TO and subscribed before me on this 24th day of April, 2019.




                                            Willie J. Epps, Jr.
                                            United States Magistrate Judge




                                               3



         Case 2:18-cr-04017-BCW Document 1-1 Filed 04/24/19 Page 3 of 3
